Citation Nr: 1503153	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for random baldness with lumps in the head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from March 1983 to March 2007, including service in the Republic of Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  Originally on appeal were the following issues:

* Entitlement to service connection for a right butt cheek condition. 
* Entitlement to service connection for random baldness with lumps in the head. 
* Entitlement to service connection for gastroesophageal reflux disease (GERD). 
* Entitlement to service connection for a skin condition. 
* Entitlement to service connection for a sleep disorder.

Following the perfect of his appeal, the appellant proffered testimony before the undersigned Acting Veterans Law Judge via a video conference hearing in November 2009.  A transcript of the hearing was prepared and has been included in the claims file for review.  

After further review of the file, the Board, in January 2011, remanded all five issues for the purpose of obtaining additional medical records and tests.  Following completion of that development, the agency of original jurisdiction issued a rating action that granted service connection for GERD, a skin disorder affecting various parts of the appellant's body, and the residuals of a right butt cheek injury.  The remaining two issues have been returned to the Board for review.   
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACTS

1.  Service connection has been granted for a skin disorder affecting various parts of his body.  

2.  Service connection has also been granted for posttraumatic stress disorder (PTSD).  One of the symptoms of the appellant's PTSD is that he has difficulty sleeping.  

3.  Although the appellant has been diagnosed as suffering from random baldness with lumps in the head and a sleep disorder, these conditions or symptoms have been found to be already service-connected and grouped with the appellant's generalized skin disorder and his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for random baldness with lumps in the head have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.30 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).   

2.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.30 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that service connection be granted for a sleep disorder and for random baldness with lumps in (on) the head.  The appellant avers that said disorders began in or were caused by service or are secondary to a service-connected disorder, and has asked that VA benefits be assigned to him for these two conditions.  

VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the action taken herein with, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

That is, as will be discussed below, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantive the claim, VA's duties to notify and to assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v Principi, 16 Vet. App. 534 (2002).

For the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to his claim for service connection benefits.  

Laws and Regulations

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In accordance with 38 U.S.C.A. § 1154(a) (West 2014) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Facts and Discussion

The record reflects that while the appellant was on active duty, he complained of erratic sleep patterns and a skin disability.  After the Board reviewed the appellant's claim, the Board remanded the claim to the agency of original jurisdiction so that additional medical information could be obtained.  The remand instructions also tasked the agency of original jurisdiction to review the records and to see, based on all of the available evidence, whether service connection could be granted for a sleep disorder and a dermatological disorder.  

While the claim was before the agency of original jurisdiction, in a rating action issued in October 2012, service connection for PTSD and for a skin disorder, classified as eczema, folliculitis, and rashes on various parts of the body, was granted.  Subsequent to the rating action, the agency of original jurisdiction received medical information that classified the appellant's random baldness with lumps in the head as part-and-parcel, or another manifestation, of the service-connected dermatological disorder.  It was further noted that one of the symptoms or manifestations produced by the appellant's service-connected psychiatric disorder was sleeplessness or difficulty sleeping, i.e., a sleep disorder.  The appellant has been notified of the action of the agency of original jurisdiction but he has continued his appeal.  In other words, it appears that the appellant seeks to have a separate compensable disability rating assigned for a "sleep disorder" and "random baldness with lumps in the head".  

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  In this case, however, to the extent that the appellant has in fact complained or been diagnosed with a skin disorder manifested by random baldness with lumps in the head and a sleep disorder, he has already been awarded service connection for a generalized dermatological disorder and for PTSD.  In essence, he is requesting service connection for symptomatology for which he has already been awarded service connection.  Thus, to separately award service connection for a chronic disability manifested by random baldness with lumps or a "sleep disorder" would be pyramiding, which is prohibited under 38 C.F.R. § 4.14 (2014).

Accordingly, a grant of service connection for either a sleep disorder or for random baldness with lumps in the head would not result in any additional benefit to the appellant and would, in fact, be in violation of the prohibition against pyramiding.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Consequently, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit of the lack of entitlement under the law).  


ORDER

Service connection for a sleep disorder is dismissed.

Service connection for random baldness with lumps in the head is dismissed. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


